Citation Nr: 1730253	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-04 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1974 to June 1980. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which continued the December 2009 rating decision that granted service connection for hypertension and assigned a 10 disability rating effective March 28, 2008. A Notice of Disagreement was filed in March 2012. A Statement of the Case was issued in January 2013. A substantive appeal (VA Form-9) was filed in March 2013. A Supplemental Statement of the Case was issued in March 2016. 

The Veteran submitted a Hearing Request Withdrawal in November 2015. 

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

The issue of entitlement to a total disability due to individual unemployability (TDIU) rating has been raised by the record in a January 2016 statement during a VA examination and by the Veteran's representative in a June 2017 Appellant's Brief.  The issues of service connection for headaches and dizziness, as secondary to the service-connected hypertension, have also been raised by the record in a January 2016 statement during a VA examination.  Further, the Veteran, by and through his representative, has raised the issue of entitlement to service connection for a stroke and its residuals, as secondary to the service-connected hypertension, specifically alleging that he is unemployable primarily due in part to his stroke and its residuals.  Notably, the information of record reflects that the Veteran has since filed a claim in February 2017, for which he is seeking entitlement to service connection for a stroke and its residuals as secondary to the service-connected hypertension, and which is currently pending development and adjudication by Agency of Original Jurisdiction (AOJ).

Under these circumstances, the claim of TDIU directly implicates the pending claim for secondary service connection for a stroke and its residuals, as well the claims for headaches and dizziness on a secondary basis, and therefore any consideration at this time by the Board of these claims would be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As the issues entitlement to service connection for a stroke and its residuals, headaches, and dizziness (as secondary to the service-connected hypertension), and entitlement to TDIU (including on an extra-schedular basis) have not been developed and adjudicated, these issues are referred to the AOJ for appropriate consideration and handling in the first instance in accordance with the laws and regulation governing the filing of claims.  38 C.F.R. § 19.9(b) (2016).  As such, these discrete issues will be addressed as part of the current appeal.


FINDING OF FACT

During the period on appeal, the Veteran's hypertension has not manifested with diastolic pressure predominately 110 or more; or systolic pressure predominantly 200 or more.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the Veteran's service-connected hypertension have not been met. 38 U.S.C.A. §§ 1154 (a), 1155, 5107(b) West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits under the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2016).

With regard to the increased rating claims, the Veteran was provided appropriate VCAA notice in July 2010 and December 2011. Therefore, the Board finds no prejudicial error. The record reflects that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim. He submitted a Hearing Request Withdrawal in November 2015. As such, the essential fairness of the adjudication is not affected.

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA and private treatment records, and VA examination reports have been obtained and considered. The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Pertinent regulations also provide that it is not necessary for all of the individual criteria to be present as set forth in the Rating Schedule, but that findings sufficient to identify the disability and level of impairment be considered.  38 C.F.R. § 4.21.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Hypertension is rated under Diagnostic Code 7101. Under Diagnostic Code 7101, the criteria for a 10 percent rating are diastolic pressure predominantly 100 or more; or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. The criteria for a 20 percent rating are diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more. The criterion for a 40 percent rating is diastolic pressure predominately 140 or more. The criterion for a 60 percent rating is diastolic pressure predominately 130 or more.  38 C.F.R. § 4.104 (2016).  

The Veteran asserts that his hypertension is more disabling than reflected by his current 10 percent rating.  For the reasons that follow, the Board finds that an increased rating is not warranted. 

A June 2010 primary care provider (PCP) note indicates that the Veteran's blood pressure reading was 165/85; the goal was less than 140/90. A July 16, 2010 PCP note indicates that the Veteran's blood pressure reading was 152/78 and 165/85. The physician noted that the Veteran would restart taking prescribed Amlodipine and Fosinopril and should follow-up for a blood pressure reading within 1 to 2 weeks. On July 23, 2010, approximately one week later, the Veteran's blood pressure reading was 120/78. The Veteran reported that he took his medication the morning of the examination. The Veteran also reported that he monitored his sodium intake and consumption of "fatty, fried foods."

A January 2012 VA examination note revealed a 2001 hypertension diagnosis. The Veteran's blood pressure readings were: 148/90, 148/88, and 146/90.  The Veteran reported that he took continuous medication for hypertension (Fosinopril). The examiner opined that the Veteran's hypertension did not impact his ability to work. The Veteran requested refills on several different occasions of Amlodipine Besylate and/or Fosinopril from July 2010 until Mary 2014. In April 2014, the Veteran reported that he was taking two tablets of Amlodipine Beyslate instead of the prescribed dose (1 tablet).  During a May 2014 VA examination, the Veteran's blood pressure reading was 145/80; the examiner's goal was less than 140/90.  

In January 2016, the Veteran was afforded a VA examination. Upon physical examination and review of the claims file, the examiner diagnosed the Veteran with hypertension and prescribed medication. The Veteran's blood pressure readings were: 147/77, 146/75 and 148/79; the average reading was 147/77. The Veteran reported that he took continuous medication for hypertension e.g., Amlodipine and Fosinopril. The examiner opined, in relevant part, that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.

The record indicates that the Veteran most recently requested a refill of Fosinopril in March 2017.

Upon a careful and considered review of the record, the Veteran's blood pressure readings of record, during the appeal period, do not show that the Veteran had a history of diastolic pressure predominantly 110 or more nor does the record show a systolic pressure predominantly 200 or more as required for a 20 percent disability rating.  The Board notes that the Veteran's diastolic pressure was never predominately 120 nor 130 or more as required for a 40 percent and 60 percent disability rating, respectively.  In June 2010, the Veteran's blood pressure reading was165/85; on July 16, 2010- 152/78 and 165/85; on July 23, 2010- 120/78; in January 2012- 148/90, 148/88, and 146/90; in May 2014- 145/80; and in January 2016- 147/77, 146/75 and 148/79; the average reading was 147/77.  The January 2016 VA examiner categorized the Veteran's hypertension as "moderate in severity" and noted an average blood pressure during examination as 147/77.  Such readings demonstrate that the Veteran's diastolic and systolic blood pressure was not predominately 110 or more, nor 200 or more, respectively.  The Board finds the January 2016 VA examiner's findings adequate and highly probative to the question at hand.  The examiner possessed the necessary education, training, and expertise to provide the necessary testing. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Indeed, throughout the entire course of the Veteran's appeal, the Veteran's blood pressure readings never rose to the level of 110 diastolic or 200 systolic. In the absence of diastolic readings predominantly 110 or higher or systolic readings predominantly 200 or higher, the criteria for increased rating are not met. Therefore, the Board finds that the preponderance of the evidence is against an increased rating for hypertension at any time during the appeal period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board also has considered whether the Veteran's hypertension presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence. The Veteran's rating for his service-connected hypertension contemplates his current blood pressure levels, with consideration given to the medication that is used to control them. As such, the Veteran's hypertension disability picture is contemplated by the rating schedule and the assigned schedular evaluation is adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran has stated that he has blurred vision when his blood pressure elevates.  The Veteran has been assigned a separate rating for branch retinal venous occlusion as secondary to his hypertension, and that rating is not for consideration in this decision.

Finally, to the extent the Veteran has raised the issues of headaches, dizziness, and that he has suffered a stroke and its residuals, each claimed as being associated with his hypertension, these issues concern the matter of separate service connection on a secondary basis, which have been referred to the AOJ for appropriate consideration in the first instance, and hence are not for consideration in this decision.

For the reasons discussed above, the Board finds that the schedular rating criteria adequately contemplate the impairment caused by the Veteran's hypertension for the relevant appeal period.  In view of this, referral of this case for extraschedular consideration is not in order.  See Thun and Bagwell, both supra; see also Van Hoose v. Brown, 4 Vet. App. 361,363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired.



ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected hypertension is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


